ON REHEARING EN BANC

                              PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6945


JAMES G. BLAKELY, a/k/a Jimmy G. Blakely,

                Plaintiff – Appellant,

           v.

ROBERT WARDS, Regional Director; MR. DAVID M. TATARSKY,
General Counsel Attorney; A. PADULA, Warden; M. BELL,
Associate Warden; MAJOR DEAN; NURSE MACDONALD, Head Nurse at
Lee Correctional; J. LIVINGTON, Librarian; A. SMITH,
Business Office Manager at Lee Correctional Institution;
CHAPLAIN T. EVANS; CHAPLAIN CAIN; MS. SIMON, Mailroom
Supervisor at Lee Correctional; LT. JUNE, Wateree Corr; MR.
BAINOR, Medical; MR. BIDDINGER, Cafteria Supervisor; MS.
TAYLOR, Canteen Supervisor; MS. HANCOCK, Commissionary
Manager; JON OZMINT, Director,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:10-cv-00718-RMG)


Argued:   May 16, 2013                    Decided:   October 21, 2013


Before WILKINSON, NIEMEYER, MOTZ, KING, GREGORY, SHEDD, DUNCAN,
AGEE, DAVIS, KEENAN, WYNN, DIAZ, FLOYD, and THACKER, Circuit
Judges.


Motion for reconsideration denied by published opinion. Judge
Wynn wrote the majority opinion, in which Judges Wilkinson,
Niemeyer, Shedd, Agee, Keenan, Diaz, and Floyd joined.    Judge
Wilkinson wrote a separate concurring opinion, in which Judges
Niemeyer, Keenan, and Diaz joined.        Judge Duncan wrote a
separate opinion concurring in the judgment. Judge Motz wrote a
dissenting opinion, in which Judges King, Davis, and Thacker
joined, and in which Judge Gregory joined as to Part I.   Judge
Gregory wrote a separate dissenting opinion.


ARGUED: Nilam Ajit Sanghvi, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Appellant.      Daniel Roy Settana, Jr.,
MCKAY, CAUTHEN, SETTANA and STUBLEY, P.A., Columbia, South
Carolina, for Appellees.       ON BRIEF: Steven H. Goldblatt,
Director, Doug Keller, Supervising Attorney, Jina Moon, Student
Counsel,   Matthew  T.   Vaughan,  Student  Counsel, GEORGETOWN
UNIVERSITY LAW CENTER, Washington, D.C., for Appellant.    Erin
Farrell Farthing, MCKAY, CAUTHEN, SETTANA and STUBLEY, P.A.,
Columbia, South Carolina, for Appellees.




                               2
WYNN, Circuit Judge:

        With the Prisoner Litigation Reform Act (“PLRA”), Congress

sought to reduce the number of frivolous lawsuits flooding the

federal courts.          Congress did so in part by enacting 28 U.S.C. §

1915(g), a “three-strikes” statute providing that if a prisoner

has already had three cases dismissed as frivolous, malicious,

or for failure to state a claim for which relief may be granted,

the prisoner generally may not proceed in forma pauperis but

rather    must     pay    up-front      all    filing        fees    for     his    subsequent

suits.

     Plaintiff James G. Blakely challenges this Court’s denial

of his attempt to proceed in forma pauperis on appeal.                                        He

contends      that       his    prior       actions      dismissed         as      “frivolous,

malicious,       or   fail[ing]        to    state       a    claim”    cannot       count    as

strikes under Section 1915(g) because these dismissals occurred

at   summary       judgment.         But      neither        the     statute       itself    nor

precedent supports Blakely’s contention.                           Rather, the fact that

an action was dismissed as frivolous, malicious, or failing to

state     a   claim,      and    not     the       case’s      procedural          posture    at

dismissal, determines whether the dismissal constitutes a strike

under Section 1915(g).              Because Blakely has had more than three

prior    cases     dismissed        expressly       as       frivolous,      malicious,       or

failing       to      state     a      claim,       we        deny     his      motion       for

reconsideration.


                                               3
                                             I.

      Blakely,        a    prisoner    in        a    South      Carolina       correctional

institution, has pursued numerous lawsuits in federal and state

courts,       including     multiple     appeals           in   this   Court.       In   2010,

Blakely       filed       the   underlying           Section      1983    action     against

Defendants, including South Carolina officials such as counsel

for     the     Department       of    Corrections              and    “Lee    Correctional

Institution”       employees      such      as       the    facility’s        librarian    and

chaplain.          Blakely       alleged         various         constitutional          rights

violations.

      Defendants removed the case from state court to federal

court.        A magistrate judge issued a Report and Recommendation

deeming Blakely’s claims meritless.                        The district court agreed,

granted summary judgment in Defendants’ favor, and dismissed the

case.    Blakely appealed to this Court.

      To avoid having to pay the necessary appellate filing fees

up front, Blakely sought to proceed in forma pauperis.                                     This

Court initially denied Blakely’s application to proceed in forma

pauperis.        After Blakely moved for reconsideration, this Court

assigned       Blakely      counsel    and   directed            the    parties    to    brief

whether       certain      previously-dismissed             suits      constitute    strikes

under the PLRA such that Blakely is barred from proceeding in

forma pauperis on appeal.              The merits of the underlying summary

judgment are, therefore, not currently before us.                                 Rather, we


                                             4
consider only whether Blakely should be allowed to proceed in

forma pauperis on appeal. 1



                                      II.

                                        A.

     Several      of    Blakely’s     previously-dismissed             suits     were

terminated   at   summary    judgment.         Blakely   contends       that     such

summary    judgment     dismissals,      as    a    matter   of    law,        cannot

constitute strikes under 28 U.S.C. § 1915(g).                   We review this

question of law de novo.         Tolbert v. Stevenson, 635 F.3d 646,

649 (4th Cir. 2011).

     The section of the PLRA at issue here, known as the three-

strikes provision, states:

     In no event shall a prisoner bring a civil action or
     appeal a judgment in a civil action or proceeding
     under this [in forma pauperis] section if the prisoner
     has, on 3 or more prior occasions, while incarcerated
     or detained in any facility, brought an action or
     appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous,
     malicious, or fails to state a claim upon which relief
     may be granted, unless the prisoner is under imminent
     danger of serious physical injury.

28 U.S.C. § 1915(g) (emphasis added).                 In other words, if a

prisoner   has    had   three   prior       cases   dismissed     as    frivolous,


     1
       Because this Court specifically asked Blakely’s counsel to
address whether certain orders constitute strikes, we similarly
restrict the subject of our analysis here.




                                        5
malicious, or failing to state a claim for which relief may be

granted, the prisoner generally must pay up-front all filing

fees for his subsequent suits.

     Here,       Blakely       has     had        more       than     three       prior     cases

terminated       at     summary           judgment           expressly       as      frivolous,

malicious, or failing to state a claim.                             At the heart of this

appeal    is   the     meaning       of     the       word    “dismiss”       and    whether   a

summary judgment disposing of an action as frivolous, malicious,

or failing to state a claim “dismisses” the action such that it

constitutes a strike under Section 1915(g).

     To interpret statutory language such as Section 1915(g)’s

“dismissed,”      we    begin    our        analysis         with     the    plain    language.

Salomon Forex, Inc. v. Tauber, 8 F.3d 966, 975 (4th Cir. 1993).

“In arriving at the plain meaning, we . . . assume that the

legislature used words that meant what it intended; that all

words had a purpose and were meant to be read consistently; and

that the statute’s true meaning provides a rational response to

the relevant situation.”              Id.

     In beginning with the language itself, “[w]e customarily

turn to dictionaries for help in determining whether a word in a

statute    has    a    plain     or       common       meaning.”            Nat’l    Coal.   for

Students with Disabilities Educ. & Legal Def. Fund v. Allen, 152

F.3d 283, 289 (4th Cir. 1998).                          Doing so here reveals that

“dismiss”      means    “to     terminate             (an    action    or    claim)       without


                                                  6
further hearing, esp. before the trial of the issues involved.”

Black’s Law Dictionary 482 (7th ed. 1999).                   See also, e.g., The

American    Heritage     Dictionary       520   (4th   ed.   2009)     (“To    put   (a

claim or action) out of court without further hearing.”).

       Summary     judgments      can    do     precisely    that:           They    can

terminate cases without a trial.                  See Black’s Law Dictionary

1573 (9th ed. 2009) (“A judgment granted on a claim or defense

about which there is no genuine issue of material fact and upon

which the movant is entitled to prevail as a matter of law. . .

. This procedural device allows for the speedy disposition of a

controversy without the need for trial.”).                    As this Court has

noted, the purpose of “[s]ummary judgment is to avoid a useless

trial.     It is a device to make possible the prompt disposition

of controversies . . . if in essence there is no real dispute as

to the salient facts.”           Bland v. Norfolk & S. R.R. Co., 406 F.2d

863, 866 (4th Cir. 1969).

       Not surprisingly, then, courts—including the Supreme Court,

this     Court,    and     the    D.C.     Circuit—routinely          call     summary

judgments terminating actions dismissals.                    See, e.g., Bell v.

Thompson,    545    U.S.    794,    798       (2005)   (characterizing         summary

judgment as having “dismissed the habeas petition”); Union Labor

Life Ins. Co. v. Pireno, 458 U.S. 119, 124 (1982) (stating that

“the   District     Court    granted      petitioners’       motion    for     summary

judgment dismissing respondent’s complaint”); Poller v. Columbia


                                          7
Broad.    Sys.,     Inc.,    368   U.S.    464,    465     (1962)   (referring       to

summary judgment as “summary judgment of dismissal”); Tolbert,

635 F.3d at 654 (noting that “claims against certain defendants

were    dismissed    upon    a   motion    for    judgment    on    the   pleadings,

while claims against other defendants were later dismissed on

summary    judgment”);       Thompson     v.   Drug   Enforcement      Admin.,       492

F.3d 428, 438 (D.C. Cir. 2007) (characterizing summary judgment

as a “procedural mechanism” through which a “court dismisses the

complaint”).

       Even Blakely refers to the summary judgments at issue here

as   dismissals.       In    his   appellate      brief,    Blakely    argues,       for

example, that his “prior cases that were dismissed on summary

judgment are not strikes” and that “a case dismissed on summary

judgment is not a strike . . . .”              Appellant’s Br. at i.

       There is some argument, particularly in the legal academy,

that summary judgments should not be called dismissals.                          See,

e.g.,    Bradley     Scott    Shannon,     A     Summary    Judgment      Is   Not    a

Dismissal!, 56 Drake L. Rev. 1 (2007).                   But nothing before us

indicates that Congress had any such distinction in mind when it

drafted Section 1915(g).

       Beyond the word “dismiss,” looking at Section 1915 as a

whole convinces us that Congress did not seek to curtail courts’

authority to dispose of frivolous, malicious, or failed claims

at summary judgment by using the word “dismiss.”                       As the D.C.


                                          8
Circuit noted in Thompson, the word “dismiss” in Section 1915(g)

is   “most    plausibly     understood      as    a   reference       to   section

1915(e)(2), which requires the court to ‘dismiss the case at any

time if the court determines that . . . the action or appeal . .

. is frivolous or malicious; [or] fails to state a claim on

which relief may be granted.’              28 U.S.C. § 1915(e)(2).”             492

F.3d at 436 (emphasis altered).               Logically, if a court must

dismiss such a case at any time, it may do so at any procedural

posture, including summary judgment.

      Further, per Section 1915(a)—a general provision predating

the PLRA—a court “may authorize,” i.e., has the discretion to

allow, the commencement of a suit without prepayment of fees.

28   U.S.C.   §   1915(a)   (“[A]ny   court      of   the    United   States   may

authorize the commencement, prosecution or defense of any suit,

action   or   proceeding,    civil    or   criminal,        or   appeal    therein,

without prepayment of fees or security therefor . . . .”).                      We

agree with the D.C. Circuit that “our authority to deny IFP

status to a prisoner who has abused the privilege is clear. . .

.”    Butler v. Dep’t of Justice, 492 F.3d 440, 445 (D.C. Cir.

2007) (noting that the Supreme Court went “so far as to say that

courts have ‘a duty to deny in forma pauperis status to those

individuals who have abussed the system’” in In re Sindram, 498

U.S. 177 (1991) (per curiam)).              Thus, under Section 1915(a),




                                       9
Congress vested in courts the authority to decide whether to

grant in forma pauperis status. 2

      By contrast, Section 1915(g) in no way speaks to courts’

authority, and certainly does not limit it.                            Instead, Section

1915(g) limits prisoners’ authority—their authority to proceed

in forma pauperis after having three prior suits dismissed as

frivolous,      malicious,      or     for   failing    to   state       a    claim.       28

U.S.C. § 1915(g).             Thus, Section 1915(g) is a limitation on

prisoners’ rights, not on courts’ authority.                           Viewing Section

1915(g) as a whole with Section 1915(a) and Section 1915(e)(2),

we cannot escape the conclusion that by using the word “dismiss”

in Section 1915(g), Congress did not limit courts’ ability to

dismiss        suits     at       summary         judgment       for     frivolousness,

maliciousness, or failure to state a claim.

      Our   understanding         of   “dismiss”      dovetails        seamlessly         with

the   legislative        intent    underpinning        the   PLRA.           “The    impetus

behind    the     enactment       of   the    PLRA    was    a    concern         about    the

‘endless       flood   of    frivolous       litigation’     brought         by    inmates.”

McLean    v.    United      States,    566    F.3d    391,   397       (4th       Cir.   2009)

(quoting 141 Cong. Rec. S14, 418 (1995)).                         “To accomplish its

goal of reducing the number of frivolous lawsuits,” Congress

      2
       We leave for another day the question of what standard
should apply in determining how such discretion should be
exercised.




                                             10
imposed    on   prisoners,    among    other      hurdles,     the     three-strikes

limitation to proceeding in forma pauperis.                   Green v. Young, 454

F.3d 405, 406-07 (4th Cir. 2006).                 It would subvert the PLRA’s

very purpose to prevent cases dismissed on summary judgment from

counting as strikes even when those cases were expressly deemed

frivolous, malicious, or failing to state a claim.                      And this we

must avoid.      See De Osorio v. INS, 10 F.3d 1034, 1043 (4th Cir.

1993)    (stating   “‘the    overriding      duty    of   a    court    is    to    give

effect to the intent of the legislature’”).

     Therefore,      in     keeping        with    Section      1915(g)’s          plain

language, we hold that a summary judgment dismissal stating on

its face that the dismissed action was frivolous, malicious, or

failed to state a claim counts as a strike for purposes of the

PLRA’s three-strikes provision. 3

                                       B.

     Blakely nevertheless asserts that in Tolbert, 635 F.3d 646,

“this    Circuit”   established       “a    bright-line       rule     that   a    case

dismissed on summary judgment is not a strike under § 1915(g).”

Appellant’s Br. at 19.       We do not agree. 4


     3
       Whether a court rings the PLRA bell in its opinion or
judgment order is immaterial, so long as the summary judgment
dismissal is explicitly predicated on one of the three grounds
enumerated in Section 1915(g).
     4
       Blakely is not alone in his belief that summary judgment
orders per se cannot constitute strikes for PLRA purposes.    3
(Continued)

                                       11
     In Tolbert, this Court considered whether the three–strikes

provision applies only to actions dismissed in their entirety as

frivolous, malicious, or failing to state a claim, or whether it

also applies to actions in which some, but not all, claims were

dismissed on those grounds.     635 F.3d at 647.   We held that “§

1915(g) requires that a prisoner’s entire ‘action or appeal’ be

dismissed on enumerated grounds in order to count as a strike.”

Id. at 651.   Because Blakely does not contend that his cases

were dismissed only in part on the enumerated grounds, Tolbert’s

main holding is not on point.



Michael B. Mushlin, Rights of Prisoners § 17:35 (4th ed. 2009),
states that “[s]ince the statute only counts dismissals for the
three specified reasons, dismissals for any other reason will
not count as a strike. Thus, a summary judgment dismissal would
not count as a strike.”    Notably, however, the case cited for
that blanket proposition, Barela v. Variz, 36 F. Supp. 2d 1254
(S.D. Cal. 1999), is much more nuanced than the treatise
suggests.    In Barela, the court refused to deem actions
previously dismissed on summary judgment strikes because “none
of these claims were, strictly speaking, terminated because they
were frivolous, malicious, or failed to state a claim.” Id. at
1259. The court went on to explain that one suit was dismissed
at summary judgment “after extensive litigation and a successful
appeal by Plaintiff to the Ninth Circuit.”     Id.   Another was
dismissed on summary judgment because “Plaintiff failed to
present sufficient evidence to survive summary judgment.”    Id.
And the third and final summary judgment order was dismissed for
failure to state a claim only as to one of multiple defendants.
The court “f[ound] it unfair to penalize Plaintiff for including
a defendant against whom he could not state a cause of action.”
Id.   In other words, the Barela court, too, focused on whether
the earlier cases were terminated because they were frivolous,
malicious, or failed to state a claim and not on the procedural
posture at termination.




                                 12
       Tolbert did not present this Court with the question now

before     us—that       is,     whether         a        summary     judgment       dismissal

expressly       stating       that    the       underlying          suit   “is    frivolous,

malicious, or fails to state a claim” can constitute a strike

under Section 1915(g).               As Blakely notes, the Court in Tolbert

did state that “a grant of summary judgment to defendants also

is not one of the grounds listed in § 1915(g), and therefore

Lightsey       also    does    not    count          as    a    strike.”       Id.    at   654.

However, the Lightsey summary judgment at issue in Tolbert did

not expressly state that the suit was frivolous, malicious, or

failed    to    state     a    claim.       Brief          of   Defendants-Appellees        at

ADD69-ADD71, Tolbert, 635 F.3d 646 (No. 09-8051).                                 Crucially,

dismissed suits count as strikes only when “dismissed on the

grounds that [they are] frivolous, malicious, or fail[] to state

a claim upon which relief may be granted . . . .”                                28 U.S.C. §

1915(g).       It follows, then, that the Lightsey summary judgment

could    not    have    counted       as    a    strike.            Indeed,    most   summary

judgment dismissals likely would not qualify as Section 1915(g)

strikes    because,       at   that     point,        frivolousness,          maliciousness,

and failure to state a claim are not typically addressed.

       Further, by the time the Court reached the Lightsey summary

judgment in Tolbert, the Court had already held that the other

two dismissals at issue did not count as strikes.                                635 F.3d at

654.      Accordingly,         the   Court’s          statement       about    the    Lightsey


                                                13
summary judgment was irrelevant to the outcome of the Tolbert

three strikes analysis, i.e., it was mere dictum.                        Id. at 654-

55.     Moreover, even if the statement were not inapposite dictum

but instead an on-point holding (it is not), we would have the

authority      to    overrule      it   sitting    en   banc    here.      See,    e.g.,

McMellon v. United States, 387 F.3d 329, 333 (4th Cir. 2004) (en

banc) (noting that published panel opinions may be “overruled by

an intervening opinion from this court sitting en banc or the

Supreme Court”).

       Blakely also looks to Richardson v. Ray, 402 F. App’x 775

(4th    Cir.     2010)     (unpublished),         which   this     Court      cited    in

Tolbert, to support his argument that a summary judgment cannot

constitute a strike.             In Richardson, this Court noted that:

       [E]xamination   of   the  district  court’s  order  in
       Richardson v. Grizzard . . . and the subsequent appeal
       . . . reveals that the action was dismissed on summary
       judgment and that the appeal was dismissed for being
       without merit.     Because neither the action nor the
       appeal was dismissed as frivolous, malicious, or for
       failure to state a claim, neither should have counted
       as a qualifying strike.

Id. at     776      (emphasis     added).        Significantly,    the     Court      made

clear    with       the   word    “because”      that   the    reason    the     summary

judgment    dismissal       did     not   constitute      a    strike   was    not     its

procedural posture but rather its failure to ring the PLRA bells

of frivolous, malicious, or failure to state a claim.                      Id.




                                            14
       Blakely also draws our attention to Everett v. Whaley, 504

F. App’x 245 (4th Cir. 2013) (unpublished).                          In Everett, we held

that this Court’s affirmance of a lower court’s dismissal did

not qualify as a strike.                    Id.    Notably, we so held not because

an affirmance per se cannot constitute a dismissal, but because

the affirmance did not turn on an explicit determination that

“the appeal was malicious or frivolous.”                         Id. at 246.       In other

words, we looked to the contents of the disposition and not

merely       to     the    procedural         posture.         Id.      Everett     is    thus

consistent with, and indeed supports, our holding here.

       Blakely attempts to raise the specter of a circuit split,

claiming          that    allowing      a     summary      judgment     dismissal    of    an

expressly frivolous or malicious action would conflict with the

D.C.     Circuit’s          decision        in     Thompson,      the   Third     Circuit’s

decision in Byrd v. Shannon, 715 F.3d 117 (3d Cir. 2013), and

the Sixth Circuit’s decision in Taylor v. First Med. Mgmt., 508

F.   App’x        488     (6th   Cir.       2012).       But     contrary   to    Blakely’s

assertion, those cases bolster, rather than conflict with, our

resolution of this case.

       The    D.C.        Circuit   did      not    hold    in   Thompson   that     summary

judgment dismissals cannot qualify as strikes even when they

expressly          state     that       the       dismissed      suit    was      frivolous,

malicious, or failed to state a claim.                         Quite the opposite:        The

Court clarified that what matters for three-strikes purposes is


                                                  15
not what a court calls a disposition, but instead whether that

disposition states on its face that the disposed-of action met

one of the three criteria for a strike.      Thompson, 492 F.3d at

436.   The court noted:

            To be sure, we can easily imagine a case in which
       an appellate court expressly states that an appeal was
       frivolous but erroneously styles its disposition as an
       affirmance rather than as a dismissal.      In such a
       case, we expect that the reviewing court would regard
       the earlier disposition as a constructive dismissal
       under section 1915(e)(2) and, therefore, as a strike.
       . . .    Appellate affirmances [thus] do not count as
       strikes unless the court expressly states that the
       appeal itself was frivolous, malicious or failed to
       state a claim.

Thompson, 492 F.3d at 436, 440 (emphasis added).

       Similarly, in Taylor, the Sixth Circuit put the focus on a

disposition’s contents, and not its procedural posture.         The

Sixth Circuit noted that an affirmance does not constitute a

strike “when the original appellate court declined to implicate

§ 1915(g) reasons[,]” necessarily implying that an affirmance is

not per se a non-strike because it is not, strictly speaking, a

dismissal.    Taylor, 508 F. App’x at 494.   The court held that an

appellate decision “affirm[ing] the district court’s denial of

the motion for a new trial” did not count as a strike because

the “language of the opinion does not indicate that the court

found the appeal to be frivolous.”    Id. (emphasis added).

       The Third Circuit’s Byrd decision, too, accords fully with

our holding here by focusing not on the procedural posture at


                                 16
dismissal     but     rather      on   whether       the      dismissal          rang    the       PLRA

bells   of    frivolous,         malicious,        or       failure       to     state   a    claim.

Specifically, the Third Circuit held that

      a strike under § 1915(g) will accrue only if the
      entire action or appeal is (1) dismissed explicitly
      because it is “frivolous,” “malicious,” or “fails to
      state a claim” or (2) dismissed pursuant to a
      statutory provision or rule that is limited solely to
      dismissals for such reasons, including (but not
      necessarily limited to) 28 U.S.C. §§ 1915A(b)(1),
      1915(e)(2)(B)(i), 1915(e)(2)(B)(ii), or Rule 12(b)(6)
      of the Federal Rules of Civil Procedure.

Byrd, 715 F.3d at 126.             With the first prong of its strike test,

the Third Circuit left no doubt that courts must look not only

at the procedural mechanism for dismissing a case, but also at

the   face     of    the    dismissal      to      see        if    the        dismissing         court

explicitly deemed the action frivolous, malicious, or failing to

state a claim.        Id.       That is precisely what we are doing here.

      This     Court       has    advocated          such          an     approach       before—in

Tolbert.      There,       we    stated    that         a    case        “dismissed,         in    its

entirety,      upon    a    motion     for    judgment              on    the     pleadings        for

failure to state a claim”—that is, pursuant to Civil Procedure

Rule 12(c)—“would constitute a strike . . . .”                                     Tolbert, 635

F.3d at 654 n.9.            Notably, Civil Procedure Rule 12(c) includes

neither      the    word    dismiss     nor   the           words       “failure    to    state      a

claim,” and a Rule 12(c) dismissal may be based on grounds other

than frivolousness, maliciousness, and failure to state a claim.

See Fed.      R.    Civ.    P.    12(c).        If      a    Rule        12(c)    dismissal        can


                                              17
nevertheless constitute a strike—and we made plain in Tolbert

that it can—it defies logic to suggest that a summary judgment

dismissal, even if granted on the same basis, cannot. 5

                                       C.

     Turning, then, to the summary judgment dismissals at issue

here, we must determine whether they explicitly state that the

terminated actions were “dismissed on the grounds that [they

were]    frivolous,     malicious,    or    fail[]   to       state         a   claim     upon

which relief may be granted . . . .”            28 U.S.C. § 1915(g).

     The four pertinent summary judgment dismissals contain, as

Blakely concedes, “language characterizing the summary judgment

dismissal[s]     as     []   strike[s]      because       .       .    .        [they     are]

‘frivolous, malicious, or fail[] to state a claim upon which

relief     may    be    granted.’”           Appellant’s              Br.       at      20-21.

Specifically, they state in relevant part that each respective

action: should “be considered a ‘strike’ for purposes of the

‘three strikes’ rule set forth in 28 U.S.C. § 1915(g).                                    This

court    holds   that   this   case   qualifies      as       a   dismissal          on    the

grounds that it is ‘frivolous, malicious, or fail[] to state a


     5
       “Of course a summary-judgment motion” too “may be made on
the basis of the pleadings alone, and if this is done it
functionally is the same as a motion to dismiss for failure to
state a claim or for a judgment on the pleadings.” 10A Wright &
Miller, Federal Practice & Procedure § 2713 (3d ed. 2013)
(footnotes omitted).




                                       18
claim    upon    which    relief       may    be    granted[,]’”       J.A.    210;   and

“qualifies as a dismissal on the grounds that it is ‘frivolous,

malicious, or fails to state a claim upon which relief may be

granted’” and thus is properly “classif[ied] as a strike for

purposes of 28 U.S.C. § 1915(g).”                  J.A. 246, 262, 299.

       Blakely    invites        us     to    reopen    these     summary       judgment

dismissals.       But     the    window      for    challenging       the    dismissals,

which hail from 1999 and 2000, has long since closed, and they

are, therefore, final.           Cf. Henslee v. Keller, 681 F.3d 538, 541

(4th Cir. 2012).         We agree with the D.C. Circuit:                    “IFP motions

present no occasion for relitigating final judgments.                              Thus,

even though a court may believe that a previous court erred . .

., all that matters for the purpose of counting strikes is what

the earlier court actually did, not what it ought to have done.”

Thompson, 492 F.3d at 438-39.                See also, e.g., Smith v. Veterans

Admin., 636 F.3d 1306, 1313 n.3 (10th Cir.), cert. denied, 132

S. Ct. 381 (2011) (same).               Accordingly, we look at the face of

each    dismissal   simply       to     determine      whether    it    terminated     an

action    explicitly       “on        the    grounds    that     it    is     frivolous,

malicious, or fails to state a claim upon which relief may be

granted . . . .”         28 U.S.C. § 1915(g).

       All four summary judgment dismissals explicitly state (with

some minor, immaterial variation) that the “case qualifies as a

dismissal on the grounds that it is ‘frivolous, malicious, or


                                             19
fails to state a claim upon which relief may be granted.’”                                  J.A.

210.     This language essentially mirrors Section 1915(g), stating

that an action or appeal “dismissed on the grounds that it is

frivolous,      malicious,      or       fails      to   state       a    claim    upon    which

relief    may    be    granted”       constitutes         a    strike.            28   U.S.C.   §

1915(g).       This language is determinative, and Blakely’s summary

judgments thus count as strikes.

       Again    relying    on       Tolbert,        Blakely    maintains          that    courts

“should [not] attempt to discern the bases upon which a case was

dismissed at summary judgment to determine if it is a strike.”

Reply    Br.    at    5.      And    this      Court      shared         Blakely’s     judicial

economy concern in Tolbert, in which we noted that “requir[ing]

district courts to [] parse summary judgment orders and their

supporting      documents”      to       determine       if    the       orders    constituted

strikes    “would      even     further        increase        their       workload,       again

straying far afield of the purpose of the PLRA.”                                  Tolbert, 635

F.3d at 653 n.7.

       However, the plain language of the four summary judgment

dismissals      at    issue     here      belies         any   such       concern.         These

dismissals explicitly state on their face that Blakely’s actions

were frivolous, malicious, or failed to state a claim.                                   We fail

to see why it would be more difficult for a court to look at the

face of a summary judgment dismissal, as opposed to the face of

some    other    dismissal,         to   see     whether       there       was    an   explicit


                                               20
determination that a dismissed action or appeal was frivolous,

malicious, or failed to state a claim. 6   Moreover, we agree with

the Third Circuit that looking to the face of a dismissal to see

whether “the terms ‘frivolous,’ ‘malicious,’ or ‘fails to state

a claim’ were . . . used” is easily applied and “does not open

the door to more litigation surrounding § 1915(g).”     Byrd, 715

F.3d at 126.   In other words, the bright-line approach we adopt

today will help “preserve the resources of both the courts and

the defendants in prisoner litigation.”     Thompson, 492 F.3d at

438. 7




         6
       There is no discernable difference between looking at the
face of a summary judgment dismissal to see if it was granted
for failure to state a claim and looking at a judgment on the
pleadings to see if it was granted for that same exact reason.
Neither task requires parsing; rather, both entail simply
reading the pertinent judgments issued under rules with texts
that do not include the word “dismiss.” Compare Fed. R. Civ. P.
12(c) with Fed. R. Civ. P. 56(a).      Tolbert expressly embraced
this approach as applied to judgments on the pleadings.       635
F.3d at 654 n.9. Refusing to do precisely the same thing in the
summary judgment context defies logic.
         7
       The dissenting opinion suggests that looking at the face
of summary judgment dismissals will require “time-intensive”
inquiries and thus increase the burden on the courts.     Post at
49.   Yet under the dissenting opinion’s logic, litigants are
free to file suits endlessly and with impunity so long as
earlier suits that were terminated as frivolous, malicious, or
for failing to state a claim were disposed of through a
procedural mechanism other than Civil Procedure Rule 12(b)(6).
That is surely not what Congress intended when it enacted
Section 1915(g), and it surely will not lighten courts’ loads.




                               21
     Accordingly, we hold that if a summary judgment dismissal

explicitly deems the terminated action frivolous, malicious, or

failing to state a claim, then the summary judgment dismissal

counts as a strike for Section 1915(g) purposes. 8           Because here,

four summary judgment dismissals expressly stated that Blakely’s

suits were dismissed on the grounds that they were frivolous,

malicious, or failed to state a claim for which relief could be

granted,   those   dismissals   constitute   strikes   and    bar   Blakely

from proceeding in forma pauperis on appeal. 9



                                  III.

     The nub of the majority’s and dissent’s disagreement is the

term dismiss.      The dissenting opinion suggests that “dismiss”

has a “well-established legal meaning.”         See post at 46.         Yet

while the dissent calls this “a lesson learned in the first year

of law school,” the dissenting opinion fails to articulate what

that “well-established legal meaning” is.       Id. at 45-46.




     8
       Inasmuch as Blakely accrued three qualifying strikes in
the context of summary judgment, we confine our opinion to
summary judgment dismissals.
     9
       Blakely also makes various arguments as to why certain
other orders should not be counted as strikes.       Because our
holding regarding the four summary judgment dismissals puts
Blakely over Section 1915(g)’s three-strikes threshold, we need
not, and therefore do not, address those other orders.




                                   22
      At times the dissent seems to suggest that Civil Procedure

Rule 12(b) is at the root of all “actual dismissals.”                 Id. at

47.   Yet notably absent from Rule 12(b) is the word “dismiss”—

let alone any indication that Rule 12(b) constitutes the sine

qua non for actual dismissals.        Fed. R. Civ. P. 12(b).

      This failure to define the “well-established” term dismiss

causes considerable confusion.        Is a judgment on the pleadings a

dismissal?    In Tolbert, a unanimous panel writing for this Court

certainly indicated that it is.           655 F.3d at 654 n.9.     Is a Rule

11 sanction of dismissal an “actual dismissal”?             Post at 47.     Or

are   the   many   courts   that   have    styled   Rule   11   sanctions   as

“dismissals” also simply “overbroad” and “imprecise” in their

use of that term? 10    Post at 45.

      The dissenting opinion cites to a collection of cases in A

Jailhouse Lawyer’s Manual to support its contention that a case

resolved on summary judgment is not “dismissed” and thus does

not constitute a strike—a point allegedly so obvious that courts

“simply have assumed as much.”             Post at 44.     But that source

also cites to a case on all fours with our contrary view.                   In

Davis v. Kakani, CIV.A. 06-13704, 2007 WL 2221402 (E.D. Mich.


      10
        See, e.g., Jimenez v. Madison Area Technical Coll., 321
F.3d 652 (7th Cir. 2003); Green v. Dorrell, 969 F.2d 915 (10th
Cir. 1992); Combs v. Rockwell Int’l Corp., 927 F.2d 486 (9th
Cir. 1991).




                                      23
July 31, 2007), the court deemed a summary judgment dismissal

for    failure    to   state    a    claim       a    strike   for   Section   1915(g)

purposes, noting:

       Although such a [summary judgment] dismissal does not
       seem   to  fall   into  the   category  of  qualifying
       dismissals under section 1915(g), a review of the
       Magistrate Judge’s Report and Recommendation shows
       that the court found that Plaintiff had failed to
       state a claim upon which relief could be granted. . .
       . Accordingly, this dismissal was based on Plaintiff’s
       failure to state a claim for relief and therefore
       qualifies as Plaintiff’s third strike.

2007 WL 2221402, at *2.

       Even more telling is the D.C. Circuit’s willingness to deem

an appellate court’s affirmance a dismissal in Thompson.                             The

D.C. Circuit made plain that it would view an affirmance “in

which an appellate court expressly states that an appeal was

frivolous” as a “constructive dismissal” “and, therefore, as a

strike.”         Thompson,     492    F.3d    at      436.       Following   the    D.C.

Circuit’s logic in Thompson inescapably leads to the conclusion

that a summary judgment dismissal stating that the matter is

dismissed   as     frivolous,        like    an      appellate    affirmance   stating

precisely the same thing, is a dismissal and strike.

       Ultimately, the dissenting opinion takes the position that

with    Section    1915(g),     Congress          was   more     concerned   with   the

procedural mechanism for terminating cases that are frivolous,

malicious, or fail to state a claim than the substantive reality

that those cases were in fact terminated on the grounds that


                                            24
they    were    frivolous,        malicious,         or   failed      to   state    a     claim.

With this, we cannot agree.

       Section       1915(g)      as    Congress       passed    it,       the    legislative

intent underpinning it, and the precedent interpreting it all

convince us that an action’s dismissal as frivolous, malicious,

or   failing        to    state   a    claim,    and      not   the    case’s      procedural

posture        at        dismissal,      determines         whether         the     dismissal

constitutes a strike.                 Because Blakely has had more than three

prior     cases          dismissed      at    summary       judgment         expressly        as

frivolous, malicious, or failing to state a claim, we deny his

motion for reconsideration.



                                              IV.

       For      the        foregoing         reasons,       Blakely’s            motion     for

reconsideration is denied.

                                                                                          DENIED




                                                25
WILKINSON, Circuit Judge, concurring:

      I     agree    fully     with     the   majority’s      reasons          for    denying

Blakely’s application to proceed IFP, namely that at least three

of    his    prior      actions      constitute    strikes         because      they        were

dismissed at summary judgment with language stating that they

were “frivolous, malicious, or fail[ed] to state a claim.”                                     I

write separately simply to observe that there is another ground

on which Blakely’s IFP application should be denied -- one that

would hew to the clearly expressed intent of Congress in § 1915.

As the majority properly notes, see maj. op. at 9, regardless of

whether Blakely’s application for IFP status must be denied by

virtue      of    the     mandatory      three-strikes        rule        prescribed         in

§ 1915(g), we possess ample discretion to deny his request under

the    residual      authority        conferred    upon      courts       by    § 1915(a).

Notwithstanding the efforts of the dissent to sow differences

between the majority and concurring opinions, the concurrence

stands      firmly      with   the    majority.        Both    opinions,         moreover,

recognize        that     § 1915(g)     and     § 1915(a)     serve        distinct          but

complementary        functions.         See     maj.   op.    at    9-10.            Here    the

discretionary denial inquiry cuts the Gordian Knot –- and in

doing     so,    protects      the    federal    courts   from      the    most       abusive

litigants.           As   a    review    of     Blakely’s     extensive         litigation

history makes plain, this is a paradigm example of the type of
case in which the discretionary denial of an IFP application

would be appropriate.



                                        I.

      As demonstrated by the differing views of my colleagues in

this case, reasonable people can disagree on the question of

whether    Congress      intended     that   the   summary    judgments    issued

against Mr. Blakely should count as strikes under 28 U.S.C. §

1915(g).     I am persuaded that Judge Wynn’s fine opinion for the

court provides the correct answer to that question.                       But the

debate has focused primarily on just the first of two steps that

exist in Congress’s well-crafted scheme for determining whether

to permit a prisoner to proceed in forma pauperis.                   In my view,

the second step is as important as the first.

      To    explain,      when    a    federal     court     receives     an   IFP

application from a prisoner who has a track record of filing

multiple unsuccessful actions in federal court, 28 U.S.C. § 1915

offers     two   paths     of    inquiry     for   determining      whether    the

prisoner’s application should be denied as a consequence of his

prior litigation conduct.             The first inquiry asks whether the

application must be rejected under the three-strikes provision

contained in § 1915(g).           Phrased as a limitation on the rights

of   prisoners,    § 1915(g)      provides    that   “in     no   event   shall   a

prisoner” be entitled to IFP status in his action or appeal if


                                        27
“on 3 or more prior occasions” he has “brought an action or

appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a

claim.”    The provision thus creates a mandatory-denial baseline

for IFP applications: if a prisoner has three strikes, he is

categorically precluded from proceeding IFP (absent a showing of

imminent danger of serious physical injury).             See maj. op. at 5-

6; see also 3 Michael B. Mushlin, Rights of Prisoners § 17:34

(4th ed. 2012).

     If a prisoner has not accumulated three qualifying strikes,

courts    may    proceed   to   a   second   inquiry   through      which   they

possess    the    power    to   deny   IFP   filing   status   at   their   own

discretion.      To that end, the in forma pauperis statute provides

that “any court of the United States may authorize” a prisoner

to proceed IFP; it does not say that a court must do so.                      28

U.S.C.    § 1915(a)(1)      (emphasis    added).      Notably,   the   Supreme

Court relied on the statute’s use of the word “may” to hold in

In re McDonald that it was under no obligation to award IFP

filing status to a prisoner with a history of abusive litigation

conduct.    489 U.S. 180, 183-84 (1989) (per curiam).                The Court

reasoned instead that it possessed the authority to deny IFP

status “in the interests of justice.”              Id. at 184; see also In

re Sindram, 498 U.S. 177, 180 (1991) (per curiam) (noting that

“the Court has a duty to deny in forma pauperis status to those


                                        28
individuals who have abused the system”).                                 And when Congress

amended the law some seven years after McDonald to impose the

mandatory three-strikes limitation on prisoners’ IFP privileges,

it    left       untouched     the    word    “may”         in    § 1915(a)      --   implicitly

ratifying the Court’s recognition of the discretionary power to

deny IFP applications.

       Unsurprisingly,          then,        the       authority     of    courts       to     issue

discretionary IFP denials continues to enjoy wide acceptance.

For    example,         the    D.C.    Circuit          relied      on    its    discretionary

authority          to   deny    IFP    status          to    a    prisoner      in    Butler      v.

Department of Justice, even though the prisoner in that case had

not run afoul of the mandatory three-strikes rule.                                      492 F.3d

440, 444-45 (D.C. Cir. 2007).                     In doing so, the court echoed the

Supreme          Court’s   reasoning         in    McDonald,         explaining         that     its

“discretionary authority to deny IFP status to prisoners who

have abused the privilege” derived from § 1915(a) itself, which

provides just that a court “may” authorize a prisoner to proceed

IFP.     Id.        Still more recently, in May 2013, the Supreme Court

issued       a    discretionary        denial          of   IFP    status       in    Cardona    v.

Thomas,          explaining     that    it        would      not     accept      “any    further

petitions in noncriminal matters from” Cardona without up-front

payment of the docketing fee because he had “repeatedly abused

this Court’s process.”               133 S. Ct. 2404 (2013) (per curiam).




                                                  29
                                           II.

       In deciding whether to exercise their discretion to deny a

request for IFP filing status, courts may consider the “number,

content, frequency, and disposition of the [prisoner’s] previous

filings.”       Butler,      492    F.3d      at    445;    see    also,     e.g.,     In    re

Anderson,      511    U.S.     364,     365        (1994)   (per       curiam)      (denying

petitioner’s request to proceed in forma pauperis where he had

filed 22 petitions and motions over three years, none of which

were    successful,      and     several       of     which     were     repetitive         and

“patently frivolous”).              Applying that standard here, Blakely’s

profligate     filing     history       surely       warrants      denial     of    his     IFP

application.

       With respect to the number and frequency of his filings,

Blakely does not dispute that he filed eight actions in federal

district court in South Carolina during the 1998 calendar year

alone and that he filed a ninth action in the same court in

2000.     All nine of these cases were disposed of by May 2000.

Three years later, this court issued an order in Blakely v.

South     Carolina       Department           of      Corrections,           denying        his

application to proceed IFP in that appeal on the ground that he

had violated § 1915(g)’s three strikes rule.                           No. 03-6765 (4th

Cir.    June   20,    2003).        That   2003       denial      of   his    IFP    request

precipitated      a    period      of   repose       from   Blakely’s        onslaught       of

federal   court       filings,     as   Blakely       avers    that     until       2011,   he


                                              30
“waited over 7 years to file anything in federal court.”                                       J.A.

at 14.

      It     seems,        however,    that          Blakely      did     not     stop        filing

lawsuits     altogether        in    the    intervening           timeframe.            Appellees

explain      that    he     instead    began         filing      suits    in     state        court,

apparently commencing some 26 actions in the Richland County

South Carolina Court of Common Pleas alone.                             Appellees’ Brief at

5.    While Blakely correctly points out that records of these

various state court filings are not formally included in the

joint appendix to this case, see Appellant’s Reply Brief at 25,

he nowhere denies that he did in fact file a multitude of prison

actions      in     state    court     after         our    2003       denial     of     his     IFP

privileges.           Blakely       also    contends          that      these     state        court

filings should not be considered at all for purposes of our

discretionary         inquiry       since       the        IFP    statute        is     concerned

principally with abuse of the federal court system.                                      See id.

But   even    if     his    decision       to    subject         the    state    courts        to    a

torrent of litigation is to somehow be considered a mark in his

favor, that choice does not compel us to blind ourselves to his

ongoing pattern of litigation conduct.

      More importantly, it turns out that Blakely’s decision to

change course and sue in state court was merely a temporary

detour.       For     Blakely       has    recently          resumed      filing        cases       in

federal      court     with     gusto:          in    2012       alone,     he        filed     nine


                                                31
additional actions in South Carolina district court.                  Blakely v.

Andrews,    No.   5:12-cv-03004-MGL    (D.S.C.       filed    Oct.   18,   2012);

Blakely    v.   Cartledge,   No.   5:12-cv-02649-MGL-KDW        (D.S.C.     filed

Sept. 14, 2012); Blakely v. Greenville Cnty., No. 6:12-cv-02587-

MGL (D.S.C. filed Sept. 7, 2012); Blakely v. Moore, No. 5:12-cv-

02270-MGL (D.S.C. filed Aug. 9, 2012); Blakely v. Thompson, No.

5:12-cv-02150-MGL      (D.S.C.     filed    Aug.     1,   2012);     Blakely   v.

Hallman,    No.    5:12-cv-01289-MGL       (D.S.C.   filed    May    17,   2012);

Blakely v. Moore, No. 5:12-cv-01214-RMG (D.S.C. filed May 8,

2012); Blakely v. Thompson, No. 5:12-cv-00972-MBS (D.S.C. filed

Apr. 5, 2012); Blakely v. McCall, No. 5:12-cv-00410-RMG (D.S.C.

filed Feb. 13, 2012).         Thus, even without considering any of

Blakely’s various state court actions, it is beyond dispute that

he is a prolific filer in terms of both number and frequency,

having initiated at least seventeen cases in a single federal

district court during just the 1998 and 2012 calendar years.

     Blakely suggests that because appellees did not themselves

provide the above case information, “it is not clear if the[]

[cases] even involve the same individual.”                   Appellant’s Reply

Br. at 25.        However, apart from his conclusory assertion that

appellees have failed to prove that these cases were filed by

him (as opposed to being filed by a different prisoner sharing

the same name and middle initial in the same district court),




                                      32
Blakely has never actually claimed that he did not file the

above actions in 2012.

       The third factor for our consideration, the disposition of

his    previous   actions,      also    militates     against        Blakely’s     IFP

application.      Blakely does not dispute that, of the many federal

actions he filed in 1998, every one of them terminated in an

adverse   disposition.         He   also     does   not   contend     that   he    has

prevailed in any of his more recently filed federal actions.                       In

short, Blakely has failed to point to a single case of his

(filed in either state or federal court) that has resulted in a

final ruling in his favor.

       This   makes    sense   when    one    considers    the   content     of    his

claims, the final factor that guides our discretionary inquiry.

While Blakely does not challenge the fact that all of his cases

have ultimately been deemed without merit, several of his cases

were   especially      lacking.        For    example,    in   two    of   his    1998

federal court actions, Blakely asked the district court to enter

an order compelling the defendants (the State of South Carolina

and the Greenville County Judicial System) to acquit him of all

pending charges against him in state court.                      See Blakely v.

Greenville     Cnty.    Judicial    Sys.,     No.   0:98-cv-02978-MBS        (D.S.C.

Mar. 25, 1999) (at J.A. 227-231); Blakely v. Greenville Cnty.

Judicial Sys., No. 0:98-cv-02313-WBT (D.S.C. Sept. 1, 1998) (at

J.A. 190-201).         In one of the cases, the apparent basis of his


                                         33
request      was    that     the     presiding      judge      violated    the    Double

Jeopardy     Clause     by   allowing       a    homicide    detective     to    testify

against him at a preliminary hearing and then again later on in

the proceedings.        See J.A. at 192.

      Furthermore, as has been discussed extensively, more than

three of Blakely’s actions were dismissed at summary judgment

with language stating that they were “frivolous, malicious, or

fail[ed] to state a claim upon which relief may be granted.”

Regardless of whether this language converted these dismissals

into strikes under § 1915(g) (and I agree with the majority that

it   did),    our    court      is   free    to    consider     the   language     as   a

negative      comment      on    the    substance       of     Blakely’s    claims      in

deciding whether to deny in our discretion his IFP request.

      In     sum,    all     four      factors     --    the     number,    frequency,

disposition, and content of his previous filings -- cut against

Blakely’s     IFP    application.           By    way   of   comparison,    his    track

record is at least as egregious as that of the prisoner in

Butler, whose application the D.C. Circuit found to be an easy

case for discretionary denial.                  See 492 F.3d at 446 (noting that

Butler had filed ten appeals in the D.C. Circuit, eight of which

were in a four-year period, as well as some fifteen other listed

actions).      Thus, because Blakely is a serial filer who has taken

undue advantage of IFP status, it would be a proper exercise of




                                            34
our discretion to require Blakely to shoulder up front the cost

of his filing fees before proceeding in this court.



                                          III.

      My fine colleague in dissent disputes none of Blakely’s

copious litigation history.            The dissent takes no issue with the

fact that Blakely has filed dozens of lawsuits in state and

federal    court    since      1998,   twice       filing     almost     ten   meritless

lawsuits in a single calendar year.                     This pattern of abuse is

scarcely mentioned by the dissent.                 It appears of little moment,

something    Congress     would     not    wish      considered         and   courts   may

largely disregard.

      Notwithstanding the full extent of Blakely’s prior abuse of

IFP     status,    the   dissent       proceeds        to     add   a    limitation     to

§ 1915(a)(1) that is nowhere in the statutory text.                            According

to the dissent, courts may deny IFP status only if the criteria

under     § 1915(g)      are    met.         See     dissenting         op.    at   53-55

(delineating       § 1915(g)      as   the      sole        operative     rule).       Not

surprisingly, this view of the statute simply fails to accord

with the plain meaning of § 1915(a)(1), which afforded courts

the discretionary authority to authorize IFP status, but nowhere

limits that discretion in the manner the dissent now wishes to

prescribe.        The statute the dissent wishes Congress had written




                                           35
would have been easy enough to draft, but the limiting reference

to subsection (g) is, alas, nowhere to be found.

       The dissent likewise overlooks the basic structure of the

statute.       It   reads    § 1915(g)       to   completely   swallow   up     the

separate provision in § 1915(a)(1).                See dissenting op. at 54-

55.     This ignores the fact that we are expected to give effect

to    all   provisions      in   a   statute,     not   just   some.     It   also

overlooks     the   distinctive       and    complementary     roles   played   by

§ 1915(a)(1) and § 1915(g), the first of which is a conferral of

authority upon courts, and the latter of which is a limitation

upon repetitive lawsuits by prisoner litigants.                  The provisions

function     in   tandem,    and     they    manifestly   foreclose    the    view

offered by the dissent -- namely that in enacting a restriction

on litigious conduct in one provision, Congress somehow meant to

broadly expand the possibilities for this precise conduct in

another.

       The dissent’s position is finally not only at odds with the

language and structure of the statute, but with its purpose as

well.       It would incentivize prisoners with abusive litigation

histories to continue their litigious pattern, for under the

dissent’s view, petitioner’s extensive litigation history would

count for absolutely nothing in the discretionary calculus, the

very scenario Congress intended to forestall.                   To support its

view, the dissent attempts to cabin Supreme Court cases that


                                            36
stand without question for the principle that courts are not

obliged to step aside and watch their processes subject to the

disregard that occurred with such incessant frequency as here.

See In re Sindram, 498 U.S. 177, 180 (1991) (per curiam) (noting

that “[T]he Court has a duty to deny in forma pauperis status to

those individuals who have abused the system.”); In re McDonald,

489 U.S. 180, 184 (1989) (“A part of the Court's responsibility

is to see that [IFP] resources are allocated in a way that

promotes   the   interests   of   justice.”).      These    statements   too

would be undermined were the dissent’s view to prevail. *



                                    IV.

     Federal     courts   have    the     obligation   to   reserve   their

attentions for those litigants who have not previously abused

the system.      Congress too has an interest in not having the

resources of a coordinate branch misused and squandered –- an


     *
       The remaining points in the dissenting opinion can be
readily addressed.   While the dissent complains that a multi-
factor test for the exercise of discretionary authority is
“amorphous,” dissenting op. at 56, it is not up to us to say
that a general grant of discretionary authority, quite common to
the law, is on that account impermissible.        The dissent’s
further complaint that IFP status has been denied on the basis
of previous abuse “regardless of the merit of his current case,”
id., overlooks the fact that prior abuse is not infrequently a
basis for some present loss of privilege, in this case without
the need to draw courts into the merits of a prolific
litigator’s every latest offering.




                                    37
interest expressed in the complementary provisions of § 1915(a)

and (g).   If this litigant were granted IFP status, I have a

difficult time envisioning one who would not be.   The majority

rightly notes that in § 1915(a) “Congress vested in courts the

authority to decide whether to grant in forma pauperis status,”

maj. op. at 10, and I am happy to concur in its thoughtful

opinion.

     Judges Niemeyer, Keenan, and Diaz have kindly asked me to

show them as joining in this opinion.




                               38
DUNCAN, Circuit Judge, concurring in the judgment:

       I   respectfully     concur     in    the    judgment          of    the   majority,

which denies in forma pauperis (“IFP”) status to a litigant with

a    history    of   abusive     filings,    although       I       cannot    endorse      its

reasoning.       Like the dissent, I believe that a summary-judgment

disposition       cannot    constitute       a     strike       under        28   U.S.C.     §

1915(g).       I must part company with the dissent, however, due to

its surprising assertion that the Prison Litigation Reform Act

of    1995     (“PLRA”)    sub    silentio    limits       both       district      courts’

preexisting       statutory       discretion       under        §     1915(a)     and      the

inherent authority of district courts to handle their caseload.

       Turning first to the majority’s view, I commend its attempt

to formulate a bright-line rule for determining when summary

judgment        qualifies        as    a     dismissal              under     the       PLRA.

Unfortunately, this approach may lead to curious results and

further      confusion.          According   to    the     majority,          a   grant     of

summary judgment on the ground that a suit is “frivolous” would

count as a strike, but the same ruling on the ground that the

action is “patently meritless” would not.                       And, it is not clear

how the majority would treat a grant of summary judgment noting

that the disposition “counts as a strike under § 1915(g)” but

without listing the specific ground for the strike.                                 I would

respectfully suggest that engaging in such hairsplitting is less

desirable than relying on the bright line actually established
by the statute: limiting strikes to actions that are in fact

dismissed.         As the dissent persuasively points out in its first

part, the term “dismissed” is far from the amorphous concept

that the majority suggests.                    Rather, dismissal is a term of art

with a specific legal provenance.

       This hairsplitting is all the more puzzling because, as the

judges       who        join    Judge     Wilkinson’s          concurrence         implicitly

recognize, it is unnecessary.                   Questions about the IFP status of

an abusive prisoner-litigant can be decided more narrowly and

cleanly, and therefore should be so decided.                            A review of past

summary judgment orders in search of the majority’s magic words

is   surely        an    unnecessary      exercise        on   behalf     of   a    prisoner-

litigant      who       has    abused    the    privilege      of   IFP    status     to   the

extent that Mr. Blakely has.                     Courts can address this type of

case    by    exercising         their    authority        under    §     1915(a)     without

straining the meaning of the term “dismiss” in § 1915(g).                                  The

PLRA,    after          all,   was   intended        to    constrain      litigants,       not

courts.

       For this reason, I must take issue with the dissent’s view

of courts’ discretionary authority under § 1915.                           Its discussion

about the specific language of the PLRA governing the general,

preexisting language of § 1915(a)(1) is as irrefutable as it is

irrelevant--§ 1915(a) and § 1915(g) in no way conflict.                               One is

a grant of discretion to courts and the other is a limitation on


                                                40
prisoners’ ability to proceed IFP.                   The explicit terms of the

PLRA that became § 1915(g), which the dissent cites approvingly,

apply only to prisoners who have accrued three strikes.                          Nowhere

does        the     PLRA     curtail      courts’    preexisting      discretionary

authority. ∗        Furthermore, Tolbert v. Stevenson, 635 F.3d 646 (4th

Cir.       2011),    on    which    the   dissent   relies,   suggests      reading    §

1915(a)(1) and § 1915(g) as complementary provisions, although

it did not decide whether a discretionary denial of IFP status

was appropriate in that case.                 Id. at 654.      That opinion notes

that the presence of discretionary authority as an alternative

ground for denying IFP status removes the need for an expansive

interpretation of the term “dismissed.”                 Id.

       As     the     separate       concurrence     recognizes,         there    is   a

compelling alternative route to the majority’s result.                           Thus, a

broad       interpretation          of    “dismissed”    pushes     the     statutory

language          further    than    Congress     intended    for   no    discernible

reason.       I therefore concur in the majority’s decision to deny

Mr. Blakely IFP status, but would do so based on discretionary

authority.




       ∗
        Before the PLRA was enacted, the Fourth Circuit
acknowledged that courts had the discretion under § 1915(a) to
deny a litigant IFP status. See Graham v. Riddle, 554 F.2d 133,
134–35 (4th Cir. 1977).




                                             41
DIANA GRIBBON MOTZ, Circuit Judge, dissenting:

     More       than   thirty-five       years     ago,    the    Supreme   Court

recognized that it is “established beyond doubt that prisoners

have a constitutional right of access to the courts.”                   Bounds v.

Smith, 430 U.S. 817, 821 (1977).               Certainly, that right is not

without limits.        The three-strikes rule imposes a notable limit

on a prisoner’s ability to proceed in forma pauperis (“IFP”).

28 U.S.C. § 1915(g).            But this limit must have its own limits

and Congress recognized as much.              Only by disregarding the clear

statutory language of § 1915(g) can the majority hold that a

grant of summary judgment constitutes a “dismissal” for purposes

of the statute.        In doing so, the majority improperly restricts

access     to   the    courts    well   beyond     Congress’     intent.     With

respect, I dissent.



                                         I.

     The    theory     offered    by    the   majority     for   its   holding   is

belied by the unambiguous language of § 1915(g) itself and the

Supreme Court’s instruction as to proper statutory construction.

     Section 1915(g) expressly provides that a prisoner may not

proceed IFP “if the prisoner has, on 3 or more prior occasions,

while    incarcerated     or     detained     in   any    facility,    brought   an

action or appeal . . . that was dismissed on the grounds that it

is frivolous, malicious, or fails to state a claim upon which
relief    may    be   granted.”        Id.    (emphasis    added).       The   plain

language    of   §    1915(g)   thus    states    that    only   cases    that   are

“dismissed” can constitute strikes.                This language makes clear

that cases resolved by a procedure other than dismissal -- like

summary judgment, as in this case -- are not strikes.

     Time and again, the Supreme Court has directed us to defer

to “the language employed by Congress” and adopt “the assumption

that the ordinary meaning of that language accurately expresses

the legislative purpose.”             Engine Mfrs. Ass’n v. S. Coast Air

Quality    Mgmt.      Dist.,    541     U.S.    246,     252   (2004)    (internal

quotation marks and citation omitted).                    Staying true to that

directive requires rejection of the majority’s theory.

     In Tolbert v. Stevenson, 635 F.3d 646, 654 (4th Cir. 2011),

a unanimous panel of this court correctly recognized as much,

holding that “a grant of summary judgment . . . is not one of

the grounds listed in § 1915(g), and therefore . . . does not

count as a strike.”        Our Tolbert rule comports with the position

of all other courts of appeals to have reached the question.                     As

the District of Columbia Circuit has explained, “if the court

dismisses an unexhausted complaint on a Rule 12(b)(6) motion or

if it dismisses the complaint sua sponte and expressly declares

that the complaint fails to state a claim, the dismissal counts

as a strike.”         Thompson v. DEA, 492 F.3d 428, 438 (D.C. Cir.

2007).     “But if the court dismisses the complaint on some other


                                         43
procedural    mechanism,         such   as       .   .   .     a    motion     for    summary

judgment,    the       dismissal    will     not     count     as     a    strike.”         Id.;

accord Taylor v. First Med. Mgmt., 508 F. App’x 488, 494 (6th

Cir. 2012); Stallings v. Kempker, 109 F. App’x 832, 832-33 (8th

Cir. 2004) (per curiam); Angelle v. Gibson, No. 00-50675, 2001

WL 498763, at *1 (5th Cir. Apr. 12, 2001) (per curiam).

     Indeed, that a case resolved on summary judgment is not

“dismissed” and thus does not constitute a strike for § 1915(g)

purposes     is    so    obvious     that     at     least         three     circuits,      and

numerous     district         courts,   simply        have         assumed     as    much    in

unpublished opinions.              See Taylor, 508 F. App’x at 494 (“The

plain language seemingly limits the application of a strike to

dismissals by only speaking of dismissals.”); Stallings, 109 F.

App’x at 832-33 (“Because the district court resolved the case

through summary judgment, the dismissal does not constitute a

‘strike’ . . . .”); Angelle, No. 00-50675, 2001 WL 498763, at *1

(“Because the district court’s dismissal for failure to state a

claim acted as a grant of summary judgment, the district court’s

judgment does not count as a ‘strike.’”); see also A Jailhouse

Lawyer’s Manual ch. 14 n.85 (8th ed. 2009) (collecting cases).

     Regrettably, today the majority rejects the rule adopted in

Tolbert and       by    our    sister   circuits         and       concludes    that     cases

resolved on summary judgment count as strikes.                             Neither of the

rationales offered for doing so is persuasive.


                                            44
                                           A.

       The majority’s initial –- and extraordinary –- rationale

for this theory is that the plain language of § 1915(g) somehow

permits a grant of summary judgment to count as a strike.                           The

majority relies on the fact that in “common usage,” disposition

on summary judgment is sometimes referred to as “dismissal” and

that the dictionary definition of “dismiss” is “to terminate (an

action or claim) without further hearing, esp. before the trial

of the issues involved.”             Black’s Law Dictionary 482 (7th ed.

1999).      But     neither    imprecise     common     usage   nor   an    overbroad

dictionary        definition   can   eliminate      a    lesson   learned     in    the

first year of law school:            dismissal and summary judgment differ

in important respects.          Both can terminate an action, but a case

resolved by summary judgment is not “dismissed.”

       In   the    very   context    of    the   three-strikes     rule,     we    have

emphasized that “[w]hen Congress directly incorporates language

with an established legal meaning into a statute, we may infer

that Congress intended the language to take on its established

meaning.”     McLean v. United States, 566 F.3d 391, 396 (4th Cir.

2009); accord Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990)

(“We   assume      that   Congress    is    aware   of    existing    law    when    it

passes legislation.”).

       The word “dismissed” in § 1915(g), particularly “coupled

with the words ‘[for] fail[ure] to state a claim upon which


                                           45
relief    may    be     granted,’      .    .   .    has    a   well-established       legal

meaning.”         See    McLean,       566      F.3d   at       396.      And   that    well-

established      legal     meaning         obviously       differs       from   the   equally

well-established         legal     meaning       of    summary         judgment.      Compare

Fed. R. Civ. P. 56 (defining the distinct basis for summary

judgment) with Fed. R. Civ. P. 12(b)(6) (listing grounds for

dismissal including failure to state a claim upon which relief

can be granted) and 28 U.S.C. § 1915(e)(2) (listing grounds for

dismissal       including     frivolity,            maliciousness,        and   failure   to

state     a       claim);        id.         § 1915A(b)          (same);        42     U.S.C.

§ 1997e(c)(same). 1

      I find perplexing the majority’s repeated assertion that a

dismissal and a grant of summary judgment differ only in their

“procedural posture.”            See ante at 3, 9, 15.                  Even if this were

so,     this     is     not   an       insignificant            difference.           Rather,

“procedural posture” may make all the difference.                                See, e.g.,

Lucas v. S.C. Coastal Comm’n, 505 U.S. 1003, 1013 n.3 (1992).


      1
       The majority posits that I consider dispositions under
Federal Rule of Civil Procedure 12(b)(6) to be the only “actual
dismissals” for the purpose of § 1915(g). Not so. As noted in
the text above, dismissals pursuant to 28 U.S.C. §§ 1915(e)(2),
1915A(b) and 42 U.S.C. § 1997e(c) also count as strikes because
those statutes expressly direct courts to “dismiss” an action if
it is frivolous, malicious, or fails to state a claim.        My
emphasis on Rule 12(b)(6) serves only to illustrate from the
well developed law considering Rule 12(b)(6) motions that
“dismissal” differs from “summary judgment.”




                                                46
In any event, a dismissal and a grant of summary judgment differ

from each other in far more than “procedural posture.”                        See

Bradley Scott Shannon, A Summary Judgment Is Not a Dismissal!,

56 Drake L. Rev. 1, 7 (2007) (summarizing differences in moving

party, timing of motion, ability to waive, determining propriety

of   jurisdiction,     nature   of   relevant        evidence,    appealability,

preclusive     effect,   etc.).        And,    contrary    to    the    majority’s

suggestion, these differences are well recognized.                     See, e.g.,

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990); Celotex

Corp. v. Catrett, 477 U.S. 317, 327 (1986).

      To be sure, if Congress had wanted § 1915(g) to cover more

than actual dismissals, it could have said so.                  The fact that it

did not speaks volumes, as we and other courts have previously

explained.      See, e.g., Green v. Young, 454 F.3d 405, 409 (4th

Cir. 2006) (“The . . . three-strikes provision by its terms

applies only if a prisoner has had three prior actions dismissed

as ‘frivolous, malicious, or [for] fail[ure] to state a claim

. . . .’       Because a dismissal for failure to exhaust is not

listed in 1915(g), it would be improper for us to read it into

the statute.”); Butler v. Dep’t of Justice, 492 F.3d 440, 444

(D.C. Cir. 2007) (“Had Congress wanted to include dismissals for

failure to prosecute among the strikes listed in § 1915(g), it

could   have    done   so.   If   we    were    to    adopt     the   government’s

approach, we would be effectively writing another category of


                                        47
strikes into the [statute].            We have neither the authority nor

inclination     to    substitute      our    policy    judgment      for    that   of

Congress.”) (internal citation omitted).

     In sum, the plain language of § 1915(g) most certainly does

not permit a court to treat a case resolved by summary judgment

as “dismissed” and so count it as a strike for purposes of

§ 1915(g).

                                        B.

     The majority also attempts to rely on Congress’ “intent” in

drafting the three-strikes rule.              It maintains that there is no

indication    Congress    had    in    mind    at    the    time    the    “academic”

distinction     between    dismissal          and    summary       judgment.       It

emphasizes that an overriding purpose of the Prison Litigation

Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996),

which established the three-strikes rule in § 1915(g), was to

limit frivolous prisoner suits as much as possible.                       See, e.g.,

141 Cong. Rec. S14,418 (daily ed. Sept. 27, 1995) (statement of

Sen. Orrin Hatch) (“Our legislation . . . addresses the flood of

frivolous lawsuits brought by inmates.”).

     The    majority     ignores      the    fact,    however,      that    reducing

frivolous suits was but a means to an end:                         by enacting the

PLRA, Congress intended most fundamentally to reduce the burden

on overworked courts.           See id. (“The crushing burden of these

frivolous     suits    makes    it    difficult       for   courts    to    consider


                                        48
meritorious claims.”); 141 Cong. Rec. S7526 (daily ed. May 25,

1995) (statement of Sen. Jon Kyl) (noting that frivolous suits

were “draining precious judicial resources” and that § 1915(g)

would “free up judicial resources for claims with merit by both

prisoners and nonprisoners”); id. at S7524 (statement of Sen.

Robert Dole) (“Frivolous lawsuits . . . waste valuable judicial

and legal resources, and affect the quality of justice enjoyed

by the law-abiding population.”).

     Counting summary judgments as strikes is wholly out-of-step

with this intent.        Doing so would require courts to engage in a

time-intensive, individualized inquiry to determine whether, in

each of a plaintiff’s prior cases, a court had granted summary

judgment    on    the   basis    of   a   specific    statutory    criterion   not

required for the grant of summary judgment, i.e., frivolousness,

maliciousness, or failure to state a claim.                       In Tolbert, we

emphasized this very point, noting that “[t]o require district

courts to so parse summary judgment orders and their supporting

documents     would     even    further    increase    their   workload,   again

straying far afield of the purpose of the PLRA.”                     635 F.3d at

653 n.7.

     Other courts, too, have recognized the need for bright-line

rules   for      identifying     strikes       to   avoid   increasing   courts’

workloads in contravention of the PLRA’s purpose.                     See, e.g.,

Byrd v. Shannon, 715 F.3d 117, 125 (3d Cir. 2013) (stating that


                                          49
rules   “reducing           litigation      on    whether            a    particular       dismissal

constitutes       a        strike”    serve      the    PLRA’s           overriding        purpose);

Thompson, 492 F.3d at 438 (“In addition to our obligation to

adhere to section 1915(g)’s text, we are mindful that a driving

purpose of the PLRA is to preserve the resources of both the

courts and the defendants in prisoner litigation.                                         Here, all

agree that purpose is best accomplished by a bright-line rule

that avoids the need to relitigate past cases.”).

     In an attempt to avoid the reality that their new rule will

require    this        time-intensive         parsing           --       wreaking    the     precise

waste of judicial resources that Congress sought to avoid -- the

majority offers a limitation on this new rule.                                      My colleagues

would     treat        a     case     disposed         of       by       summary     judgment      as

“dismissed” for purposes of § 1915(g) only when the district

court has made explicit that it believed the case was frivolous,

malicious,        or       failed     to    state           a    claim.            This     asserted

limitation, however, runs into a different problem.                                      It requires

an appellate court inappropriately to acquiesce in a district

court’s determination of an issue that the parties may not have

had an opportunity to address and that is totally unnecessary to

the court’s grant of summary judgment.                               See Fed. R. Civ. P. 56

(permitting       summary        judgment     on       the      basis      that     “there    is   no

genuine    dispute          as   to   any     material          fact       and     the    movant   is

entitled to judgment as a matter of law”).                                 The majority’s view


                                                 50
thus    forces     appellate       courts       into    an    untenable       catch-22:

rubberstamp       district    court      decisions      on    issues    not    strictly

before them or expend time and energy to decide these issues

independently.

       Limiting     strikes       to      actual       dismissals       avoids     this

conundrum.       The reviewing court would not need to bind itself to

statements a lower court may have made in passing and without

briefing by the parties.               Moreover, a reviewing court would not

need to engage in a searching inquiry of the district court’s

decision to decide the issues of frivolity or maliciousness for

itself.    Thus, the straightforward rule that a case resolved on

summary judgment is never “dismissed” for purposes of § 1915(g)

is both dictated by the statutory language and the only workable

rule consistent with the statutory purpose.



                                          II.

       Perhaps     recognizing          the      defects      in   the     majority’s

rationale,    a    group     of   my    colleagues     join    a   long    concurrence

offering a second theory for denying Blakely IFP status.                            The

concurrence,      of   course,     is     only    dicta,      without     precedential




                                           51
effect, because a majority of the court does not embrace its

theory.    There is good reason for this. 2

     The     concurrence         contends          that     28    U.S.C.       § 1915(a)(1)

permits a court to deny IFP status to a prisoner who does not

have three strikes, but who has, in the court’s view, previously

abused the IFP system, whatever the merits of his current case.

This assertion -- that we have broad discretion to deny IFP

status to a prisoner who has not had three cases dismissed, on

the basis of other aspects of his filing history -- is deeply

flawed.      Use    of    such       discretion          would    defy   the     clear      and

unambiguous      legislative         history       and    the    very    purpose      of    the

PLRA’s three-strikes scheme, a result Congress surely did not

intend.

     Under    28    U.S.C.      §    1915(a)(1),          “any   court    of    the   United

States may authorize the commencement, prosecution or defense of

any suit, action or proceeding, civil or criminal, or appeal

therein, without prepayment of fees.”                           The concurrence posits

that this language -- that a court “may authorize” a party to

proceed    IFP     --    also       implies    an     inherent      authority         not   to

authorize a prisoner to proceed IFP if he has ever previously



     2
        I do not “sow differences,” ante at 27, among my
colleagues; I merely count votes, a majority of the court does
not join in the rationale advocated by the concurring judges.




                                              52
abused the IFP right, regardless of whether the prisoner has

three strikes.

      Try    as   it       might,   the   concurrence     cannot    reconcile   its

theory with the telling legislative history of § 1915(a)(1) and

§ 1915(g).        Nearly half a century after the general grant of

discretionary authority in § 1915(a)(1) had been on the books,

and   more   than      a    century    after    its   predecessor   had,    Congress

established a more specific scheme for limiting prisoners’ abuse

of the IFP system:           the three-strikes rule of § 1915(g).            See 62

Stat. 954 (1948); 27 Stat. 252 (1892); see also Rivera v. Allin,

144 F.3d 719, 722 (11th Cir. 1998) (noting that “[o]n April 26,

1996, [§ 1915(a)] changed when the President signed into law the

PLRA”), abrogated on other grounds by Jones v. Bock, 549 U.S.

199 (2007).

      It is “a commonplace of statutory construction that the

specific governs the general,” and this command applies with

particular        force       where,      as     here,    the    general      clause

(§ 1915(a)(1)) is a “relic” of an earlier (pre-§ 1915(g)) reign.

Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384, 385

(1992).      As    the      Supreme    Court    explained   in   FDA   v.   Brown   &

Williamson Tobacco Corp., 529 U.S. 120, 143 (2000):

      The classic          judicial task of reconciling many laws
      enacted over          time . . . necessarily assumes that the
      implications          of a statute may be altered by the
      implications         of a later statute. This is particularly
      so where the         scope of the earlier statute is broad but


                                           53
       the subsequent statute[] more specifically address[es]
       the topic at hand. . . . [A] specific policy embodied
       in a later federal statute should control our
       construction of the [earlier] statute, even though it
       ha[s] not been expressly amended.

(emphasis          added)     (internal      citation       and        quotation       marks

omitted).          The concurrence simply ignores these long-established

principles.          Undoubtedly, this is because, if properly applied,

those       principles      lead    to   but      one    conclusion:          the     PLRA’s

specific          three-strikes     scheme      for     abusive   prisoner-litigants

must       govern    any    more   general     authority     that      might    otherwise

apply. 3

       Although       the    concurrence       protests     to    the    contrary,      its

theory also cannot be reconciled with another long-established

statutory construction principle:                     a court must read statutory

provisions in light of the whole statute and the objects and

policy       of    that    statute.      See,     e.g.,    id.    at    133    (“It    is   a

fundamental canon of statutory construction that the words of a

       3
       Those colleagues who join the concurrence complain that I
rewrite § 1915(a), inventing a “limitation” to the statute where
none exists.   Ante at 36.    This criticism is exceedingly odd
given that all of these judges also join the majority’s
extensive rewrite of § 1915(g) to invent an entirely new
category of cases -- summary judgments -- that will henceforth
count as strike “dismissals.” And, of course, the concurrence’s
criticism is baseless:   I do not “rewrite” § 1915(a).   Rather,
in accord with Supreme Court directives, I simply rely on
statutory text, history, structure, and purpose to conclude
that, in the limited context of prisoner cases, Congress
intended § 1915(a)(1) to be displaced by a new and more specific
statute, § 1915(g).




                                             54
statute must be read in their context and with a view to their

place    in   the   overall     statutory    scheme.”    (internal       quotation

marks omitted)); Babbitt v. Sweet Home Chapter of Cmtys. for a

Great Or., 515 U.S. 687, 698-700 (1995) (emphasizing that we

must read a statute in light of its underlying purpose).

     Congress       enacted    the   three-strikes      statute    to    eliminate

waste of judicial resources by setting forth a single, clear

rule for denying IFP status to abusive prisoner-litigants.                    This

rule burdens judicial resources far less than the two-tiered

system advocated by the concurrence, for a two-tiered system

requires courts to assess both the number of strikes and whether

there is some other discretionary reason for denying IFP status.

The simpler rule is preferable especially given the amorphous

nature of the multi-factor test propounded by the concurrence

for determining when an exercise of discretionary authority is

appropriate.         This     multi-factored   test     would     only    “further

increase [courts’] workload, . . . straying far afield of the

purpose of the PLRA.”           See Tolbert, 635 F.3d at 653 n.7.              It

defies reason to engage in such a time-consuming inquiry –- in

the name of judicial economy –- simply to avoid reaching the

merits. 4


     4
       As the majority properly and repeatedly explains, we
requested Blakely only to “address whether certain orders [four
summary judgment orders] constitute strikes” and our review is
(Continued)

                                        55
     Finally, contrary to the concurrence’s suggestion, Supreme

Court authority hardly supports its view that the lower courts

have discretion to deny IFP status to a prisoner who has not

accumulated     three   strikes   but      has,   in    the   court’s    view,

previously abused the IFP system, regardless of the merit of his

current case.     First, the Supreme Court does not invoke its own

discretionary authority to deny IFP status prospectively without

first   determining     that   the    petitioner’s       present   case      is

frivolous.    See In re Amendment to Rule 39, 500 U.S. 13, 14

(1991) (per curiam).       Thus, the Supreme Court rule does not

countenance, let alone support, denial of IFP status to Blakely

here solely on the basis of his previous cases.               Moreover, the

Supreme Court has never denied anyone the right to appeal IFP,

i.e., to be granted review on the merits as of right.                   Rather,

in every case -- including those relied on by the concurrence --

it has applied this discretionary authority only when a litigant

petitions for relief by writ.             Obviously, this is a far more

limited burden on access to the courts.                Finally, the Supreme




thus “restricted” to those orders.    Ante at 5 n.1; 18; and 22
n.9.   At its outset, the concurrence states it “agrees fully”
with the majority.      Id. at 27.      Thus, the concurrence’s
criticism of Blakely (and me) for our failure to address other
cases brought by Blakely, id. at 31-36, seems inexplicable.
This is particularly so given that the record evidence as to the
character of these cases is, to put it generously, thin.




                                     56
Court    has    never       suggested        that    the    courts    of    appeals      should

exercise discretionary authority to deny IFP status to prisoners

appealing as of right.                   Accordingly, Supreme Court precedent

offers precious little support for the concurrence’s expansive

view of the discretion granted in § 1915(a)(1).

     In    sum,       the    concurrence        refuses       to     recognize         that   the

PLRA’s    specific          three-strikes            rule    displaced           any    general

discretionary authority set forth in § 1915(a)(1) with respect

to   prisoner     “action[s]            or    appeal[s],”       28       U.S.C.    § 1915(g).

Instead it attempts to extend general discretionary authority

well beyond anywhere the Supreme Court has taken it.



                                              III.

     By    ignoring         the    plain       language      limiting        §    1915(g)     to

dismissals, (and in some cases reading § 1915(a)(1) to swallow

§ 1915(g)), my colleagues defy the express will of Congress.

Worse    yet,    in    doing      so,    they       undermine      the    most    fundamental

promise of our legal system:                    equal access to justice.                  Their

theories fly in the face of our obligation to construe narrowly

any limitation on a litigant’s constitutional right of access to

the courts.       See, e.g., Chambers v. Balt. & Ohio R.R. Co., 207

U.S. 142, 148 (1907) (“The right to sue and defend in courts is

. . . the right conservative of all other rights, and lies at




                                                57
the foundation of orderly government.”); accord Cromer v. Kraft

Foods N. Am., Inc., 390 F.3d 812, 817-18 (4th Cir. 2004).

     As the Supreme Court recognized in a case on which the

concurrence itself relies, “[p]aupers have been an important --

and valued -– part of the Court’s docket, see, e.g., Gideon v.

Wainwright,   372   U.S.   335   (1963),   and   remain   so.”   In   re

McDonald, 489 U.S. 180, 184 (1989) (per curiam).            Regrettably,

my colleagues disregard this value.        By denying Blakely leave to

proceed IFP before even glancing at the merits of his current

claim, the majority of the court improperly denies an indigent

access to justice, and sets a dangerous course for the future.

     I respectfully dissent.       Judges King, Davis, and Thacker

join in this dissent; Judge Gregory joins in Part I.




                                   58
GREGORY, Circuit Judge, dissenting:

     I join part I of Judge Motz’s dissent arguing that summary

judgment decisions do not qualify as dismissals for purposes of

§ 1915(g).      C.f. Butler v. Dep’t of Justice, 492 F.3d 440, 444

(D.C. Cir. 2007) (“had Congress wanted to include dismissals for

failure to prosecute among the strikes listed in § 1915(g), it

could have done so”).              Therefore, Appellant does not have the

requisite three strikes that would automatically preclude him

from IFP status under § 1915(g).

     I     write     separately         to   clarify    that     courts       do        retain
discretion under limited circumstances to deny in forma pauperis
(“IFP”) status under § 1915(a).                    However, I would not use that
discretion in this case.               Such denial implicates the fundamental
right     of   access      to    the     courts.        “[T]he    ability          to     seek
regularized     resolution         of    conflicts”      is    fundamental          to     “an
organized and cohesive society.”                   See Boddie v. Connecticut, 401
U.S. 371, 374 (1971).              As such, our discretionary power should
be used sparingly.              For example, discretionary denial of IFP
status would be appropriate where an individual files dozens of
abusive    claims     but    strategically          withdraws    them    in    order        to
avoid     accruing       strikes    under      §    1915(g).          While    there        is
certainly evidence that Appellant is a prolific filer, there is
no   evidence       of     strategic         maneuvering,       nor    evidence          that
Appellant’s past cases were abusive.                   Without such evidence of a
longstanding, clear pattern of abusive filings, denial of IFP




                                             59
status   under   §   1915(a)   is   inappropriate.   For   the   foregoing
reasons, I dissent.




                                      60